423 F.2d 1228
Verle L. PENNEY, Petitioner-Appellant,v.Clarence T. GLADDEN, Respondent-Appellee.
No. 23533
United States Court of Appeals, Ninth Circuit.
April 17, 1970.

James E. Stevens, Los Angeles, Cal., for appellant.
David H. Blunt, Asst. Atty. Gen., Lee Johnson, Atty. Gen. State of Oregon, Salem, Or., for appellee.
Before CHAMBERS, MERRILL and CARTER, Circuit Judges.
PER CURIAM:


1
The denial of habeas corpus relief by the district court is affirmed.


2
The refusal of the state trial judge to require disclosure of the name of an informer (a non-participating one) appears under the circumstances to have been within its sound discretion.  Further, the point does not rise to constitutional proportions here.